NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10279

                Plaintiff-Appellee,             D.C. No. 2:05-cr-00314-FJM

 v.
                                                MEMORANDUM*
JOSE ALVARO AGUILERA-MENDOZA,
a.k.a. Jose Alvarado Aguilera-Mendoza,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                  Frederick J. Martone, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Jose Alvaro Aguilera-Mendoza appeals from the district court’s order

denying his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Aguilera-Mendoza’s counsel has filed a

brief stating that there are no grounds for relief, along with a motion to withdraw


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
as counsel of record. We have provided Aguilera-Mendoza the opportunity to file

a pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED. Aguilera-Mendoza’s pro se

motion for appointment of new counsel is DENIED.

      AFFIRMED.




                                          2                                 16-10279